Citation Nr: 1432297	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  09-12 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

THE ISSUES

1.  Entitlement to service connection for onychomycosis. 

2.  Entitlement to service connection for a right knee disability, status post total knee replacement.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. Durham, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1966 to March 1969, with additional periods of active duty with Army Reserve. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO granted service connection for pseudofolliculitis barbae and assigned a noncompensable rating, effective from October 4, 2007.  The Veteran appealed the assigned rating.  Also in that rating decision, the RO denied service connection for onychomycosis and right knee disability.  The Veteran appealed the denial of his claims. 

In October 2009, the Veteran testified before the undersigned during a hearing held at the RO.  A copy of the transcript has been associated with the claim folder.

The Board notes that, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) (2012) requires that the Veterans Law Judge (VLJ)/Decision Review Officer (DRO) who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   Here, the VLJ fully explained the issue on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In February 2010, the Board denied the appeal of the pseudofolliculitis barbae claim and remanded the Veteran's right knee disability and onychomycosis claims for further development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Upon further review, the Board finds that additional efforts are needed to verify the Veteran's periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  The Board's concern arises from a June 2002 Reserve examination, containing notations of both right knee arthritis and athlete's foot, which is indicated to have been performed in conjunction with "ADT."  As this may represent active duty for training, further inquiry is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Please make all necessary service department inquiries (e.g., the National Personnel Records Center and National Guard units in Missouri and Alabama) to ascertain the dates of any periods of ACDUTRA or INACDUTRA.  This, along with any follow-up requests, must be documented in the claims file.

2.  Then, readjudicate the Veteran's claims.  If the determination of either claim remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 



appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



